Citation Nr: 1814692	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for mood disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1982 and from January 1985 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for a mood disorder, NOS, and assigned an initial 70 percent rating, effective August 17, 2010.   

Within a year of the March 2013 rating decision, additional pertinent evidence was received.  As such, the appeal is characterized as an initial rating claim.  See also 38 C.F.R. § 3.156(b) (2017).

Although additional evidence was received after the appeal was certified to the Board.  As the evidence is not pertinent, no waiver or supplemental statement of the case is needed.  38 C.F.R. § 20.1304(c) (2017).

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.


FINDING OF FACT

Since the grant of service connection, the Veteran's mood disorder manifests with symptoms that cause moderate occupational and social impairment, but not total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for mood disorder, NOS, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's mood disorder is currently rated 70 percent, effective August 17, 2010, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435.  

A.  Legal Criteria

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted where objective evidence demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of a total occupational and social impairment.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

B.  Evidence and Analysis

For the reasons stated below, the Board finds that the Veteran's mood disorder manifests with symptoms that aligns with the 70 percent rating criteria.  The criteria for a rating in excess of 70 percent are not met.

VA treatment records from August 2010 to March 2011 indicated that the Veteran was feeling frustrated from current life and medical stressors.  She also was tearful when discussing her sexual trauma experience.  The Veteran reported symptoms such as anger, fear, anxiety, and depression.  She appeared appropriately dressed and groomed.  The clinicians found that she was pleasant and cooperative, and her speech was at a normal rate, volume, and tone.  She was oriented and her memory intact.  The Veteran denied suicidal and homicidal ideation.  Her thought process was logical and goal-oriented.  She did not show signs of hallucinations.  Insight and judgment were good.  Her GAF score ranged from 60 to 63.

The Veteran was initially scheduled for a VA examination in October 2010 in connection with her service connection claim for a mood disorder, but did not report.   

The Veteran was afforded a VA examination in March 2011.  She reported feeling angry from the sexual trauma that incurred during active service.  She also reported ongoing pain and difficulties due to amputation of her left leg as a result of a motor vehicle accident.  The Veteran reported a good and close relationship with her children.  The examiner opined that she was able to engage in social activities, capable of basic activities of daily living, and able to meet family responsibilities.  The examiner found that the Veteran had increased stress and anxiety related to her amputation and that she was visibly distressed and tearful as a result.  The Veteran appeared well-groomed and was appropriately dressed.  She had no hallucinations.  The examiner found her cooperative, but her thought process was tangential and speech rapid, but at a normal volume and rhythm.  The Veteran's mood and affect were labile, alternating between composure, tearfulness, and laughter.  She denied suicidal and homicidal ideation.  The Veteran was oriented to person, place, and time.  The examiner opined that her symptoms were mild to moderate, diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, and assigned a GAF score of 60.

VA treatment records from March 2011 to January 2013 showed that the Veteran continued to maintain physical and emotional health.  She reported symptoms of anxiety, stress, nervousness, difficulty sleeping, and mild depression.  She appeared well-groomed with good hygiene.  She was cooperative and polite and spoke with normal speech.  The Veteran generally presented with neutral affect, with logical and goal-oriented thought processes.  She denied hallucinations, delusions, and suicidal or homicidal ideations.  The clinicians found her oriented to person, place, and time.  She spoke often about her children, especially about her daughter.  The Veteran made plans to visit her daughter during this time.  She also made plans to move closer to her children.  At times she appeared angry, frustrated, or tearful from the sexual trauma experienced, with an anxious affect.  Her GAF scores during this period ranged from 58 to 61.  

At the March 2013 VA examination, the Veteran reported experiencing a depressed mood, anxiety, chronic sleep impairment, and disturbances in motivation and mood.  The examiner found that she was oriented to person, place, and time.  Her speech was clear, but she spoke rapidly and tangentially.  The examiner observed she appeared depressed and tearful; repeatedly tearful when discussing her sexual trauma experience.  She was not tearful when discussing her mother's passing or about her amputation.  The Veteran talked of her children living in another state.  She denied delusions, hallucinations, and suicidal or homicidal ideation.  The examiner did not observe a formal thought process.  Her insight and judgment were adequate.  Her short-term memory was variable.  The Veteran reported a loss of interest in activities and had not socialized recently with friends or attends activities.  The examiner opined she had difficulty in establishing and maintaining effective work and social relationships.  The examiner also opined that her mood symptoms have interfered with routine activities and the ability to function independently, appropriately, and effectively, and assigned a GAF score of 48.

VA social worker notes in 2013 indicated that the Veteran presented with a neutral and labile affect.  The Veteran was well-groomed and had good hygiene.  She was cooperative or polite and spoke at a normal volume.  Her thought process was logical and goal-oriented.  She was oriented to person, time, and place.  She denied hallucinations, delusions, and suicidal or homicidal ideation.  During this period, she indicated future goals, such as home ownership and returning to school.  The Veteran reported making plans to see her daughter's graduation, exercising (e.g., yoga), and meeting with friends.  

The Veteran did not report a VA examination scheduled in September 2013.

At the January 2018 hearing, the Veteran testified that she currently experienced anxiety, anger, and frustration.  See Hearing Transcript 3, 5.  She testified that she maintained relationships with her father, a brother, her children, and friends.  Id, 10.  The Veteran testified that she exercises or attempts to exercise and goes outside, partaking in daily activities, such as grocery shopping, maintaining her house, and caring for her dog.  Hearing Transcript 14-16.  She also reported that she was able to keep good hygiene.  Id.

Based on the evidence of record, the Veteran's symptoms are consistent with the currently assigned 70 percent rating.  The March 2011 VA examination report indicates that the Veteran's symptoms resulted in, at most, moderate impairment of occupational and social functioning.  The March 2013 VA examination report reflected that the Veteran's symptoms resulted in occupational and social impairment, with deficiencies in most areas, which falls within the 70 percent rating criteria.  Her GAF scores from her VA treatment records, during the period on appeal, were at worst, 58, which manifests in moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The VA treatment records indicated that she is able to maintain and establish relationships with her children and friends.  

The evidence does not support a higher rating.  The VA treatment records and notes also show that she has maintained social and family relationships.  She is able to perform activities of daily living, such as grocery shop, attend yoga class, or see friends.  The Veteran reports future goals of home ownership and attending school.  

A higher rating of 100 percent requires more severe symptoms similar to those enumerated in the rating criteria, such as gross impairment in thought process, persistent delusions, disorientation to time or place, inability to recall one's own or names of close family members, being a persistent danger to self or others, or inability to perform activities of daily living.  

The evidence clearly demonstrates that the Veteran has had difficulty in establishing and maintaining effective work and social relationships.  However, she has consistently demonstrated logical and goal-oriented thought processes when evaluated by clinicians.  She also has always been oriented to person, time, and place.  The record shows that she denies persistent hallucinations and delusions and, is not considered by medical professionals to be a persistent danger to herself or others.  She is able to maintain relationships with her children and some friends, and maintained a good relationship with her mother prior to her passing.  Further, she has consistently appeared at appointments well-groomed and with good hygiene.  Although she testified that she does not shower daily, the cumulative record does not demonstrate or suggest an inability to maintain minimal personal hygiene.  Indeed, at the hearing before the undersigned, she appeared to be well-groomed and adequately dressed.  In short, the level of social and occupational functioning contemplated by the 100 percent rating has not shown during the course of appeal period.

The Board has taken into consideration the Veteran's testimony that she experiences anxiety, anger, trust issues, and frustration following her traumatic in-service experience.  However, even considering such testimony, the cumulative evidentiary record persuasively establishes that the Veteran's symptoms have not manifested with such severity so as to have caused total social and occupational impairment.  Thus, the Board declines to assign an initial rating higher than 70 percent for the entire appeal period.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 70 percent for mood disorder, NOS is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


